Mr. Justice Musses,
delivered the opinion of the court:
The defendant has assigned eight errors. The first and second relate to the refusal of the court to strike out the testimony of two witnesses to the effect that they had heard the defendant say that McKinney owed him' some money, and that if he, the defendant, could not. collect it one way, he would another. Defendant says that such language does not constitute a threat. It is impossible to understand how this testimony, even if inadmissible, could have swayed the jury in the least against the defendant, especially in view of the fact that two other witnesses testified, without objection, to two instances of positive threats made by the defendant against McKinney the evening before and the morning of the homicide.
The other assignments of error relate to the refusal of the court to give certain requested instructions.
In the third assignment, compliant is made that the court, in its instruction relative to self-defense, did not tell the jury that the matter must be “viewed from defendant’s standpoint.” It seems the defendant claims that the precise words, “viewed from defendant’s standpoint” should be used. The court told the jury that if the defendant believed at the time that he was in danger of losing his life or limb, or receiving great bodily harm, that fact would constitute a defense for the defendant so situate, and so believing honestly and in good faith, even though the danger be not real, but only apparent. Under such an instruction, the jury could not view the matter from any other standpoint than that of the de*280fendant. The instruction as given was extremely liberal to defendant, and we do not wish to be understood that it can or can not be approved from the standpoint of the people.
The defendant, in his fifth assignment of error, complains because the court refused to give an instruction, as requested, relative to the presumption of innocence. The court gave the'usual instruction on this point, which fully and correctly stated the law, as it likewise did on the matter of instructions requested, the refusal of which constitute the sixth and seventh assignments of error. Of these two assignments last mentioned, it is sufficient to say that the court so fully covered the matters in the seventh assignment that no attempt is made to uphold that assignment in the brief, and, for the same reason, the sixth deserved the same fate. When the matter contained in a requested instruction is substantially embodied in those given, it is not error to refuse to give the instructions asked. This has been decided by this court too often to need further notice.
The fourth assignment is predicated upon the refusal of the Court to give requested instruction number 3|-. By this instruction it was sought to tell the jury that they had no right tó take the statement of an attorney as to1 what the law in the case was, unless the court gave an instruction to that effect; that it was their duty to try the case on the evidence introduced and the instructions given by the court, and that all the law was not embodied in any one instruction, and in construing any instruction they must consider it in connection with all of the others ■ given, and harmonize all. The cases cited in the brief do< not sustain the contention that it was error to refuse to give such an instruction. The instruction asked embraces three distinct prop*281ositions. It is first sought thereby to tell the jury that they must not take the statement -of an attorney as to what the law is in a case. This is certainly not applicable in this state, where instructions are given before the arguments to the jury, nor does the record in the case reveal that any attorney attempted to state the law to the jury before the instructions were given, nor thereafter, except as given by the court. It is next sought by requested instruction number 3-J to have the jury told that they must try the case on the evidence introduced and the law given by the court. ' The court, over and over again, in the instructions given, reiterated that the jury must find the facts from all the evidence in the case, and the jury had no law given them, except what was given by the court in its instructions. We might dismiss this assignment with the remark that the instruction, as framed, contained, first, a statement that was wholly inapplicable, and, second, a statement which was merely a repetition of what the court did say, and for that reason the latter part of it, which might he a correct proposition of law, must fall with that which preceded it. No case is cited wherein it is held error to refuse to tell the jury that they must construe one instruction in connection with all the others. One or two cases are cited wherein it was held that it was not error to give such instruction when it was assailed. This court has time and again upheld instructions by stating that all the instructions should he construed together and harmonized, assuming that the common knowledge of the jurors would lead them to do this without being specifically told to do so.
The court was requested to tell the jury that, if the defendant armed himself with a gun for the purpose of sport, he had a legal right to do so, and if *282this was his purpose, then no presumption of guilt could be entertained against him, because he so armed himself. The court refused to give this, and this refusal constitutes the eighth assignment of error. There a.re some things that are so manifestly true that all sane and intelligent men know and act upon them of their own motion. This is one of those manifest truths. We must assume that the men composing this jury were sane and intelligent, and that they knew, without being told, that one has a right to arm himself for the purpose of hunting, and if -he did arm himself for that purpose it is not to be presumed therefrom that he intended to kill someone.
No objection was made to any of the instructions given. They were in plain language, concrete terms and direct form. They covered every phasg of the case from the viewpoint of the defendant, and nothing beneficial to him could have been, added.
The defendant has had a fair trial before a lawful jury. That jury has said, upon the oath of its members, that he is guilty of taking human life, under circumstances constituting murder. The verdict is a just one, and the punishment is the least that should be imposed. His attorney, as was his duty, has made the best possible presentation of his case to this court. Life is not a cheap thing, and he who unjustifiably takes it should pay the price the law exacts. The defendant alone is responsible for the predicament in which he finds himself, and it is right that he should bear the consequences of his infraction of the law.
The judgment will be affirmed.

Affirmed.

Chiee Justice Steele and Mr. Justice Campbell concur.